PER CURIAM.
Although we affirm the final administrative order denying the appellant’s request for recertification of food stamp benefits, we do so without prejudice to the appellant’s submission of receipts and prescriptions from her son’s physicians for over-the-counter (non-prescription) items which may qualify for a medical expense deduction in the food stamp budget for some or all of these items, as recommended by the hearing officer.
AFFIRMED.
MONACO, C.J., EVANDER and JACOBUS, JJ., concur.